Title: From John Adams to the President of Congress, No. 39, 8 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 8 April 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 433–435). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:602.
     In this letter, received by Congress on 19 Feb. 1781, John Adams provided a list of forty-six British naval vessels lost for a variety of reasons since the beginning of the war.
    